Citation Nr: 0403123	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-08 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 7, 1989, rating decision that denied entitlement to 
service connection for a back disorder.

2.  Entitlement to an effective date prior to February 26, 
1999, for the grant of service connection for low back 
strain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had approximately 101/2 years of active duty during 
the period from December 1971 to August 1982.  This appeal 
comes before the Board of Veterans' Appeals on appeal from a 
rating decision of the Department of Veterans Affairs (VA), 
Seattle, Washington, regional office (RO).

In July 2002 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to an effective date prior to 
February 26, 1999, for the award of service connection for 
low back strain, will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  In a March 1989 rating decision, the RO denied service 
connection for a back disorder.  The veteran was advised of 
this decision, and of his appellate rights, but he never 
appealed this rating decision.

2.  The evidence of record does not show that the March 1989 
rating decision was based on incorrectly applied statutes or 
regulations; that the correct facts, as they were then known, 
were not before the RO at the time of the decision; or that 
there was any error in the RO's decision which, if not made, 
would have manifestly changed the outcome of the decision.



CONCLUSION OF LAW

The March 1989 rating decision that denied service connection 
for a back disorder was not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. 4005 (West 1988); 38 
C.F.R. §§ 3.104, 3.105, 19.129, 19.192 (1988); currently 38 
U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.200, 
20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the Court noted that a CUE claim is not a claim for 
benefits, but rather is a collateral attack on a final 
decision.  Thus, one requesting reversal or revision on the 
basis of CUE is not a claimant within the meaning of the VCAA 
and therefore, the notice and development provisions of the 
VCAA do not apply to claims based on CUE.  

In a March 1989 rating decision, the RO denied service 
connection for a back disorder.  The veteran was advised of 
this decision, and of his appellate rights, but he never 
appealed this rating decision.

The March 1989 rating decision has become final.  38 U.S.C.A. 
4005 (1988); 38 C.F.R. §§ 3.104, 3.105, 19.129, 19.192 
(1988); currently 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105, 20.200, 20.302(a), 20.1103 (2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all VA field offices as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (2003).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority, or except as provided 
in 38 C.F.R. § 3.105 (2003), which, the Board notes, is the 
regulation that addresses claims for CUE in final rating 
decisions.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a) (2003).

In order for CUE to exist, the Court has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44. 

In the present case, the veteran essentially contends that 
the RO erred in not granting his claim for service connection 
for a back disorder (claimed as secondary to service 
connected left ankle disability) in March 1989.  He notes 
that the service medical records noted back complaints, and 
that he was seen with complaints of back and left lower 
extremity pain in 1988.  The veteran contends that this 
evidence supports a finding of secondary or direct service 
connection for his back disorder, and that the RO's failure 
to grant service connection in the March 1989 rating decision 
represents CUE. 

The service medical records include a diagnosis of mild 
lumbar strain in October 1973.  The July 1982 service 
separation examination noted normal spine and musculoskeletal 
systems.  

The veteran reported for VA outpatient treatment in October 
1988 with complaints of left lower extremity and low back 
pain.  The diagnosis was history of chronic pain, left lower 
extremity.  

It is clear that the veteran's allegation of CUE in a prior 
rating decision is based on the record and law that existed 
at the time of the prior adjudication.  However, the veteran 
has not argued that the correct facts, as they were known at 
the time, were not before the adjudicator.  He does argue 
that the RO did not properly weigh the in-service findings 
and the outpatient treatment records.  However, a review of 
the evidence does not reveal the type of error that would 
arise to the level of CUE.  The March 1989 rating decision 
did note the October 1988 outpatient record, however it did 
not find evidence of a medical nexus between the veteran's 
claimed current back complaints and either the service 
connected left ankle disability or his inservice findings.  

Based on these findings, the RO determined that service 
connection for a back disorder was not established.  This 
kind of decision requires weighing and evaluation of the 
evidence.  As a matter of law, clear and unmistakable error 
must be undebatable and cannot exist where the determination 
involves the weighing and evaluation of evidence.  The RO's 
interpretation of the meaning and significance of the in-
service findings and the October 1988 outpatient treatment 
record was a reasonable application of the evidence under the 
circumstances.  In essence, there were no findings of chronic 
back disability in service or following active duty.  It may 
not be said that the evidence of record in 1989 was such to 
compel the rating agency to find that service connection for 
a back disorder should be granted.  

The Board is sympathetic to the veteran's claim and 
contentions on appeal, but the fact remains that the veteran 
had an opportunity to challenge the original decision in 1989 
by initiating and perfecting an appeal of the decision 
rendered in March 1989.  Unfortunately, he failed to do so.  
As explained above, he has not pointed to any error of fact 
or any error in the application of the law which is such that 
it would compel the conclusion that the result would have 
been manifestly different but for the error.  In this case, 
the facts are not in dispute, and application of the law to 
the facts was reasonably exercised by the rating agency in 
1989.  The Board thus concludes that there was no CUE in the 
March 1989 rating decision.  Where there is no entitlement 
under the law to the benefit sought, the claim fails, and the 
appeal must be terminated.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).


ORDER

The March 1989 rating decision that denied service connection 
for a back disorder was not clearly and unmistakably 
erroneous.


REMAND

As noted above, a significant change in the law occurred 
during the pendency of this appeal when, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that after the SOC 
pertaining to the issue of entitlement to an effective date 
prior to February 26, 1999, for the grant of service 
connection for low back strain did not contain any reference 
to the VCAA, either the statute or the implementing 
regulations.  Moreover, the veteran has not been notified of 
the evidence he needed to supply and what VA would do in 
order to assist him with his claim for an earlier effective 
date.  Additionally, there is no VCAA letter in the claims 
folder on the effective date issue.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the appellant with regards to his claim of 
entitlement to an effective date prior to February 26, 1999, 
for the grant of service connection for low back strain.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
that issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  



Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate his claim for entitlement to 
an effective date prior to February 26, 
1999, for the grant of service connection 
for low back strain.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claim for entitlement to an 
effective date prior to February 26, 1999, for the grant of 
service connection for low back strain.  If the benefit 
sought on appeal remains denied, a supplemental statement of 
the case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



